857 F.2d 1468Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Woody Herman BLAIR, Plaintiff-Appellant,v.DIRECTOR, VIRGINIA DEPARTMENT OF HIGHWAYS & TRANSPORTATION;Alvin E. Harris, M.D.;  Clarence V. Maloney, Chief ofSecurity;  Lynn Harrell Ramsey, L.P.N.;  Mr. Turner, HighwayRoad Foreman, Defendants-Appellees.
No. 88-6640.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 30, 1988.Decided:  Aug. 3, 1988.

Woody Herman Blair, appellant pro se.
Mary Moffett Hutcheson Priddy (McGuire, Woods, Battle & Boothe), for appellee.
Before SPROUSE, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Woody Herman Blair appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Woody v. Director, Virginia Department of Highways & Transportation, C/A No. 86-1470-AM (E.D.Va. Apr. 18, 1988).  Regarding Blair's claim against Dr. Harris, we note as an alternative ground for dismissal that Blair failed to show that Harris was deliberately indifferent to his serious medical needs.   Estelle v. Gamble, 429 U.S. 97 (1976).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.